TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00231-CV


Eye Level Holdings, LLC d/b/a Jawa; New Economic Order, LLC; Saguaro Media, LLC;
Eagle Park, LLC; Cylon, LLC; BESTTXTS.Com, LLC; Standard Plan, LLC;
WORLDTXTS.Com, LLC; MYTXTSMS.Com, LLC; Text Charge, LLC;
FYISMS.Com, LLC; New Alerts LLC; et al., Appellants

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GV-11-000268, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants have filed an unopposed motion to dismiss their appeal from the
district court's order partially granting and partially denying the State's motion for an temporary
injunction, stating that they "respectfully withdraw their notice of appeal" and that "withdrawal is
consented to by all parties."  We grant appellants' motion and dismiss the appeal.  See Tex. R. App.
P. 42.1(a)(1).

							____________________________________
							Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed on Appellants' Motion
Filed:   July 8, 2011